STONE, Circuit Judge
(dissenting). A carrier is required by law to collect, and the shipper to pay, the tariff rate on interstate shipments. This mutual obligation of carrier and shipper cannot be affected by mistake, design, or even by positive contract to the contrary. It is a liability arising from and fixed by law, exists independent of contract, and attaches to the status of interstate carriage. It is a “liability created by statute” within the statute of limitations of Kansas. Although the above is true, the carrier and shipper may enter into a contract for interstate carriage, a portion of which is the payment of the legal freight rate. Where such contract exists, and the carrier has mistakenly collected less than that rate, it may sue for the difference, either under the contract or under the above “liability created by statute.” In my judgment the carrier here based its action on the facts of interstate carriage and of collection of less than the tariff rate. The bills of lading appear only as exhibits to the petitions, and are merely incidental. The causes of action are practically identical in form, differing only as to those facts essential to identify different shipments. Such statement is convincing to my mind, and is, so far as here material, as to count 1, as follows:
“Further complaining of said defendant, the said plaintiffs allege that on July 7, 1914, the defendant Denison Olay Company delivered to the Missouri Pacific Eailway Company, at Coffeyvilie, Kansas, 3,333 hollow tile, loaded in Missouri Pacific car No. 20340, consigned over said Missouri Pacific Railroad and the line of railroad operated hy the plaintiffs herein to Frier & Scott, at Durant, Oklahoma, and the bill of lading therefor was issued to the defendant, Denison Clay Company, by the Missouri Pacific Railway Company, a copy ot which bill of lading is attached hereto, marked ‘Exhibit A,’ and made a part hereof; that the plaintiffs were connecting and delivering carriers of said car of tile, receiving the same at Rex, Oklahoma, and delivering the same to the consignee thereof at Durant, Oklahoma, on July 11,1914; but that the agent of the plaintiffs did not collect from said consignee the proper and correct freight charges due for the transportation of said shipment, as provided by Southwestern Lines Tariff 44-H I. C. C. 1042, on file with the Interstate Commerce Commission, applying to the commodity transported by plaintiffs; that said agent applied a rate of ten cents ($.10) per hundredweight on hollow tile moving from Coffeyvilie to Durant, via the line of railroad operated by plaintiffs herein, when the rate that should have been applied in accordance with said tariff above referred to was twenty cents ($.20) per hundredweight; that by reason of said error in determining said freight charges there resulted an underpayment on the part of the said defendant amounting to $60.70, and that there is now due and owing said plaintiffs by reason of said transportation the sum of $60.70, togther with interest thereon from the 11th day of July, 1914, at the rate of 6 per cent, per annum.
*74“Plaintiffs further state that said charges above referred to were earned and have been assessed in strict conformity with and under the lawfully established tariffs covering the rate to be charged for the transportation of this shipment in effect and on file at the time.
“Plaintiffs allege that they have made demand upon the defendant for the payment of said sum of $60.70, but defendant has failed and refused to pay the same and still fails and refuses to make payment thereof; that said charges are reasonable, just and properly assessed, and are now and have been due said plaintiff from said defendant for a long time, and that the same should be paid by the defendant herein.”